169 S.W.3d 860 (2005)
KENTUCKY BAR ASSOCIATION, Movant
v.
Robert M. BEAL, Respondent.
No. 2005-SC-00382-KB.
Supreme Court of Kentucky.
August 25, 2005.

OPINION AND ORDER
The Board of Governors of the Kentucky Bar Association has recommended that the Court find Respondent, Robert M. Beal, whose Bar Roster Address is P.O. Box 70051, Louisville, Kentucky XXXXX-XXXX and whose KBA Member Number is 03887, guilty of violating SCR 3.130-8.1(b) for having knowingly failed to "respond to a lawful demand for information from an admission or disciplinary authority." The *861 Board has recommended that Beal receive a public reprimand for the violation and that the costs of this action be assessed against him.
The charge against Beal arose out of a bar complaint filed by Charles Green alleging misconduct by Beal in the handling of a worker's compensation case. On April 8, 2002, Bar Counsel sent a copy of the bar complaint to Beal by certified mail. The bar complaint was accompanied by a cover letter indicating that "failure to respond to the Complaint may subject you to an additional Charge of misconduct pursuant to SCR 3.130-8.1." Beal received and signed for the bar complaint on April 13, 2004. Beal did not respond to the bar complaint.
A second notification letter was sent to Beal by certified mail on May 7, 2004. The second letter indicated that the KBA had not received a response to the first notice and again indicated that failure to file a response as required by the Rules might subject Beal to an additional charge of misconduct. Again, Beal filed no response.
On November 9, 2004, the Inquiry Commission issued a one-count charge that Beal had violated SCR 3.130-8.1(b) when he failed to file a response to the complaint against him.[1] A reminder letter was sent to Beal on December 21, 2004. Beal has not responded to this charge.
A member of the Board of Governors filed a report with the Board, which then considered the charge against Beal. The Board voted on whether Beal was guilty of violating SCR 3.130-8.1(b), with fifteen members present voting "guilty" and two members present voting "not guilty." The Board then voted on the appropriate discipline to recommend to this Court, with fifteen members present voting for a public reprimand and two members present abstaining.
The Board then filed a recommendation that Beal be found guilty of the charge in Kentucky Bar Association File No. 11622 for failure to respond to a bar complaint in violation of SCR 3.130-8.1(b) and recommending that Beal be publicly reprimanded and that the costs of these proceedings be assessed against him. Beal has not filed a notice for this Court to review the Board's decision, and we do not elect to review the decision of the Board of Governors pursuant to SCR 3.370(8). Wherefore, the decision of the Board of Governors is hereby adopted pursuant to SCR 3.370(10).
ACCORDINGLY, IT IS HEREBY ORDERED:
(1) Beal is publicly reprimanded for violating SCR 3.130-8.1(b).
(2) In accordance with SCR 3.450, Beal is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $125.92, and for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
  Entered: August 25, 2005.
/s/ Joseph E. Lambert
CHIEF JUSTICE
NOTES
[1]  The Office of Bar Counsel investigated Charles Green's underlying complaint and found that it had no basis. The Inquiry Commission chose not to charge Beal with regard to Green's complaint about his worker's compensation claim.